Citation Nr: 9903117	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability.

2.  Entitlement to an increased evaluation for a hypertension 
disorder.

3.  Entitlement to service connection for a rhinitis 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty for multiple periods 
between April 1989 and September 1996, totaling over six 
years.  He also had over seven years of additional inactive 
duty service.  


REMAND

The Board notes that the veteran's service medical records 
associated with his claims folder include records from the 
period 1993 to 1996.  However, no entrance or separation 
medical examination reports are of record, and there are not 
any records from the period 1989 to 1992.  The Board believes 
that any available records from this period, along with the 
veteran's reports of medical examinations, would be helpful 
prior to further appellate review.  

The Board also notes that the veteran failed to report to his 
scheduled medical examinations for his hypertension and low 
back disorders.  The Board believes that the results from 
these examinations would be helpful in deciding the veteran's 
claims.  Therefore, the veteran should be rescheduled for 
those examinations and advised of the ramifications of his 
failure to report to those scheduled examinations.  That 
notice should be associated with his claims folder so as to 
be made part of the record.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.


2.  The RO should obtain all available 
records from all periods of the veteran's 
active service.  If these attempts are 
unsuccessful, the RO shall document the 
unsuccessful attempts and associate the 
documentation with the veteran's claims 
folder.  

3.  The RO shall reschedule the veteran's 
VA examinations; and particularly, the RO 
shall take all necessary action required 
to accomplish:  (a) notifying the veteran 
of the exact date and time of his 
scheduled hypertension and low back 
examination appointments;  (b) the effect 
of failing to report;  and (c) 
associating a copy of that dated notice 
with the veteran's claims file. 

4.  The claims file and a copy of this 
remand must be furnished to and be 
reviewed by the examiners prior to the 
examination.  All appropriate studies, to 
include radiological and diagnostic 
testing, along with range of motion 
studies, are to be conducted at this 
time.  The examiner shall also:  (a) 
include in the examination report 
reference to normal or full ranges of 
motion; and  (b)  identify the degree of 
functional loss, if any, the veteran's 
disability produces.  

5.  Following completion of the above, 
the RO should review the veteran's 
examination reports and ensure that all 
of the development action has been 
conducted and completed in full.  
Specific attention is directed to the 
adequacy of the examination, and 
compliance with the remand orders, as 
mandated by the Court in Stegall v. West, 
11 Vet. App. 268 (1998).

6.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1997).



- 4 -


